DISMISS and Opinion Filed August 8, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00632-CV

                               MICHAEL FULLER, Appellant
                                         V.
                            NIS CONSTRUCTION, INC., Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-11328

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       Before the Court is appellee’s July 20, 2018 motion to dismiss this appeal for want of

prosecution. The clerk’s record is overdue. By letter dated July 9, 2018, the Court instructed

appellant to file, by July 19, 2018, either written verification that he had paid or made arrangements

to pay the fee for the clerk’s record or written documentation that he has been found to be entitled

to proceed without payment of costs. We cautioned appellant that failure to comply within the

time specified would result in dismissal of the appeal for want of prosecution. As of today’s date,

appellant has not responded to either this Court’s July 9 letter or appellee’s motion to dismiss.

Accordingly, we grant appellee’s motion and dismiss the appeal for want of
prosecution. See Tex. R. App. P. 37.3(b).




                                              /Carolyn Wright/
                                              CAROLYN WRIGHT
                                              CHIEF JUSTICE




180632F.P05




                                            –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

 MICHAEL FULLER, Appellant                        On Appeal from the 134th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00632-CV       V.                      Trial Court Cause No. DC-15-11328.
                                                  Opinion delivered by Chief Justice Wright.
 NIS CONSTRUCTION, INC., Appellee                 Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee NIS CONSTRUCTION, INC. recover its costs of this appeal
from appellant MICHAEL FULLER.


Judgment entered August 8, 2018.




                                            –3–